Motion for permission to appeal and other relief denied. Memorandum: An order denying a motion to vacate a prior order is appealable as of right, and permission to appeal is neither necessary nor appropriate. Defendant has failed to set forth facts demonstrating a meritorious appeal and has failed to serve the Monroe County Attorney (see, CPLR 1101 [a], [c]; 22 NYCRR 1000.14 [a] [2], [3]). Pursuant to CPLR 2219 (b) and the written authorization of the Presiding Justice of this Court, the Clerk of this Court has the authority to sign the orders of the Court. Present— Green, J. P., Wisner, Doerr, Balio and Boehm, JJ. (Filed Aug. 20, 1997.)